Title: To James Madison from Perez Woodward, 4 November 1808
From: Woodward, Perez
To: Madison, James



Washington City, Novr. 4th., 1808.

Captn. Woodward, of the Hope, recently returned from Europe with Dispatches for government, presents his best respects to the Honorable Secretary of State, and hopes that his conduct has been such as to merit the approbation of his employer, hoping at the same time, if the government of the U. States should again have occasion to engage a vessel to convey dispatches to foreign courts, that there will be no objection to employ Captn. Woodward, who will never fail to exert himself to the utmost to execute the orders given to him.  The address of Capt. Woodward is, "Perez Woodward, Stonington, Connecticut."
